Title: From George Washington to Major General Nathanael Greene, 3 June 1780
From: Washington, George
To: Greene, Nathanael



Dr Sir
Head qrs Morris Town June 3: 1780

Under our present expectations of the daily arrival of the Fleet and Army from France at Rhode Island—and of operations that may be consequent—it is of great importance that the means of conveying intelligence between providence & Head qrs, should be placed on the most certain & expeditious footing. I therefore request that You will, without the least delay, have a proper number of trusty—diligent Expresses established on the communicat⟨ion⟩ between these Two places at suitable St⟨ages.⟩ You will from what was done in a like ⟨case⟩ on a former occasion, readily know th⟨e best⟩ route and the Stages. The same co⟨nsiderations⟩ make it necessary, that we should be i⟨n⟩ the best & earliest state we can to move the army as circumstances may require; I therefore wish You to have All the Horses belonging to it, which are or will be probably fit for service in a short time, collected in pastures

within the vicinity of Camp as soon as it can be done. We may have immediate occasion for them, and if by any means this should not be the case—they may be recruiting here from the state of the Grass as well as at any other place. I am Dr sir Yr Most Obedt St

Go: Washington

